Citation Nr: 0025478	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
frozen feet, right foot, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
frozen feet, left foot, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased (original) evaluation for 
post traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

4.  Entitlement to service connection for a cardiovascular 
disorder claimed as secondary to service-connected 
disabilities.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder 
claimed as secondary to service-connected disabilities.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant is a combat-wounded veteran of World War II; 
his military service in the United States Army was from 
September 1940 to August 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The issue of service connection for 
anxiety disorders was withdrawn by the appellant at his 
hearing in October 1999.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  The appellant's residuals of frozen feet are manifested 
by pain, cold sensitivity, nail abnormalities and color 
changes of the feet, but there is no evidence of any toe 
amputations, or complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy.  
Further, there is no medical evidence showing that he has 
Raynaud's phenomenon or any associated muscle weakness or 
atrophy.

2.  The appellant's PTSD has been manifested by complaints of 
anxiety, depression and sleep disturbance resulting in mild 
to moderate overall occupational and social impairment since 
the August 1998 effective date of the award of service 
connection for this disability.

3.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture for either his 
residuals of frozen feet or PTSD so as to require referral 
for extraschedular consideration by designated authority.

4.  The medical evidence does not establish the plausibility 
of a nexus or a possible cause-and-effect relationship or 
aggravation between the appellant's cardiovascular disorder 
and his service-connected disabilities.

5.  Service connection on a secondary basis for a low back 
disorder was previously denied by the RO in a rating decision 
in May 1988.  No appeal was perfected with regard to the 1988 
rating decision and therefore, it became final.

6.  Evidence associated with the claims file since the May 
1988 rating decision is not so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection on a secondary basis for a low 
back disorder.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to disability ratings above 
30 percent for residuals of frozen feet for each foot 
pursuant to the schedular criteria.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1999).

2.  The schedular criteria for an increased or staged rating 
in excess of 30 percent for the appellant's PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (1999).

3.  Application of the extraschedular provisions for the 
appellant's residuals of frozen feet and PTSD disabilities is 
not warranted in this case.  38 C.F.R. § 3.321(b) (1999).

4.  The claim of entitlement to secondary service connection 
for a cardiovascular disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The RO's May 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

6.  New and material evidence has not been submitted to 
reopen a previously denied claim of entitlement to secondary 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings:  Residuals of Frozen Feet and PTSD

The appellant's claims seeking entitlement to increased 
disability compensation for his residuals of frozen feet and 
PTSD disabilities are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
When a claimant is awarded service connection for a 
disability, such, as in this case, service connection for 
PTSD, and he subsequently appeals the RO's initial assignment 
of a rating for that disability, in this case, the 30 percent 
rating assigned for his PTSD, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  A 
claim that a disability has become more severe is well 
grounded where the condition was previously service connected 
and rated, in this case, the appellant's residuals of frozen 
feet, and he asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly developed.  There is no 
indication of any additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Given that these claims are well grounded, a merits-based 
review requires the Board to provide a written statement of 
the reasons or bases for its findings and conclusions on all 
material issues of fact and law.  38 U.S.C.A. § 7104(d)(1).  
The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review by the U. S. Court of Appeals 
for Veterans Claims (the Court).  Simon v. Derwinski, 2 Vet. 
App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  To accomplish this, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board must assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  Once the evidence is 
assembled, the Board is responsible for determining whether a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  The percentage ratings are intended to 
represent average impairment in earning capacity resulting 
from disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Residuals of Frozen Feet

Under the revised regulations, effective from January 12, 
1998, Diagnostic Code 7122 provides for a maximum 30 percent 
rating for cold injury residuals, with pain, numbness, cold 
sensitivity, or arthralgia, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  No higher rating is 
assignable for cold injury residuals under Diagnostic Code 
7122.  A 20 percent rating is assigned for pain, numbness, 
cold sensitivity, or arthralgia, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts.  A 10 percent rating is assigned for pain, 
numbness, cold sensitivity, or arthralgia.  Notes (1) and (2) 
under Code 7122 state that amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy should be 
separately evaluated under other diagnostic codes, and that 
each affected part (hand, foot, ear, nose) is evaluated 
separately and the ratings are combined, if appropriate, in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.  Minor revisions 
to Diagnostic Code 7122 made effective August 13, 1998, 
provide that under Note (1), other disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., are rated 
separately as well unless they are used to support an 
evaluation under Diagnostic Code 7122.

The appellant's claim seeking entitlement to increased 
disability compensation for his residuals of frozen feet was 
received on August 17, 1998, and hence, only the revised 
rating criteria are for consideration.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  By a rating decision 
issued in January 1999, the RO awarded separate 30 percent 
ratings for each foot pursuant to the revised rating criteria 
cited above, effective from the date of claim.  The medical 
evidence considered by the RO in connection with this claim 
included the reports of VA feet, heart and scars compensation 
examinations conducted in September 1998 and October 1998 as 
well as the reports of VA outpatient reports dated in 1997-
98.  This evidence shows that he meets the requisite 
combination of criteria for a 30 percent evaluation for each 
foot.  Specifically, there is evidence of pain, cold 
sensitivity, nail abnormalities and color changes of the 
feet.  However, the medical evidence of record does not 
reflect that the appellant has (or has ever had) toe 
amputations, or complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy, 
which would warrant entitlement to separate ratings under 
other diagnostic codes.  Further, there is no medical 
evidence showing that he has Raynaud's phenomenon, and the 
findings reports on the VA scars examination of September 
1998 specifically denoted no evidence of muscle weakness or 
atrophy associated with his frozen feet residuals.

In view of the above, the Board concludes that a 
preponderance of the relevant evidence is against entitlement 
to increased ratings above the 30 percent maximum schedular 
level presently assigned for each foot.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

PTSD

As this claim arises from an appeal of the RO's assignment of 
the original disability rating of 30 percent for the 
appellant's PTSD, the Board will consider whether there is 
any basis to award "staged" ratings at any pertinent time, 
to include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (an appeal arising 
from the assignment of an initial or original disability 
rating upon the award of service connection may, consistent 
with the facts found, be higher or lower for segments of time 
under review, i.e., the original rating may be "staged.").  
Moreover, as the appellant has been advised by the statement 
of the case and the supplemental statements of the case of 
the pertinent schedular criteria and all pertinent evidence 
considered, the Board finds that it may proceed to a 
disposition as it is not shown that the RO's failure to 
correctly identify the type of claim (appeal of "original" 
disability rating) resulted in any prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Effective November 7, 1996, all mental disorders are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9440, whether diagnosed 
as generalized anxiety disorder, PTSD, etc.  38 C.F.R. 
§ 4.130 (1999).  As this claim was filed in August 1998, only 
the revised rating criteria may be considered.  As amended, 
section 4.130 of 38 C.F.R. reads as follows for the 10-100 
percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1999).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).

Considering the factors as enumerated in the applicable 
rating criteria, the Board finds that a preponderance of the 
evidence does not reflect that a greater than 30 percent 
rating for PTSD is warranted for the "staged rating" period 
in question: August 1998 to the present.  The pertinent 
medical evidence includes the reports of VA psychiatric 
examinations conducted in May 1999 and January 2000, the 
report of VA psychological testing completed in November 
1999, and the mental health clinic progress notes dated in 
March 1999-April 1999.  The evidence also includes VA 
outpatient treatment reports dated from October 1996 to 
September 1998, and the transcript of the appellant's hearing 
held on October 25, 1999.  There are other medical records in 
the file, but these records pre-date the claim by more than a 
decade and therefore, are not relevant to the Board's 
consideration of increased "staged" ratings for the 
appellant's PTSD.

The aforementioned VA outpatient reports dated from October 
1996 to September 1998 reflect treatment primarily for 
unrelated medical conditions, but the appellant was seen on a 
number of occasions for complaints of depression and anxiety.  
A report dated in April 1997 noted that while he was taking 
medications to help him sleep, he had no psychiatric symptoms 
except for an anxious mood during the day and before bedtime.  
It was further noted that he had no suicidal ideations and 
that his judgment was good.  The author-clinician of the 
April 1997 report noted that most of the appellant's problems 
were due to his declining health.  A similar medical 
assessment was noted when he was next seen in December 1997.  
At that time, it was specifically noted that he was in a 
great deal of physical pain due to problems with his back and 
that his daytime pain symptoms were causing extreme 
nervousness.  He expressed a need for an electric wheelchair 
to relieve his anxiety.  The appellant was next seen ten days 
later in the mental health clinic (December 11, 1997) at 
which time it was noted that he had "many symptoms" of 
depression.  He again expressed that he would be less anxious 
and depressed if he were more independent and mobile, given 
that his wife was unable to push his wheelchair due to her 
declining health.  He indicated that he was too tired and 
depressed to push himself, and for these reasons, he 
requested an electric scooter.  The appellant expressed no 
suicidal ideations and the diagnostic impression was major 
depression.  The clinician agreed that with a scooter, the 
appellant would be able to improve his mobility and 
independence while decreasing his depression at the same 
time.  The record reflects that the appellant was provided an 
electric wheelchair by VA in January 1998.  The appellant was 
next seen for treatment of his depression in April 1998 at 
which time he requested stronger medications to help him 
sleep and to control his depressed moods and anxious 
feelings.  He reported that he did not sleep well at night, 
but was able to nap during the day.  He also reported that he 
enjoyed more mobility with the electric scooter.  Clinically, 
he was essentially unchanged compared to the findings 
reported at the time of his April 1997 outpatient visit - no 
psychiatric symptoms or suicidal/homicidal ideations - and 
the clinician noted further that he was able to communicate 
his feelings with expression.  Based on these findings, the 
clinician diagnosed depression and instructed the appellant 
to return for follow-up in October 1998 (although the 
appellant stated that he wanted to come back in a year).  The 
clinician also increased his Sertraline dosage and instructed 
him to call if he had any problems with his medications.

Because the Board may consider only those factors set forth 
by the rating criteria, Massey v. Brown, 7 Vet. App. 204, 208 
(1994), none of the aforementioned VA outpatient reports 
provide a basis to award an increased rating above 30 percent 
for any time period covered by these treatment reports.  As 
noted above, the schedular criteria for the next higher 
disability rating under Code 9440 (50 percent) require 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short - and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
higher ratings (70 percent and 100 percent) require even 
higher levels of impaired function caused by the psychiatric 
disorder.  While these reports clearly showed that the 
appellant had some problems with depression and anxiety, the 
Board finds that the overall disability picture reflected by 
these reports does not correspond to higher levels of 
disability caused by his PTSD as measured by the schedular 
standards.  These reports did not specifically relate his 
complaints of depression and anxiety to his PTSD, but rather 
to his physically declining health and desire for greater 
independence and mobility.  These problems were addressed by 
providing him with an electric scooter.  Moreover, on the few 
occasions when he was evaluated for his psychiatric 
complaints during this time period (October 1996 to September 
1998), none of the enumerated symptoms reflected by the 
higher schedular rating criteria were specifically reported 
and identified as causing impairment due to his PTSD.  
Accordingly, the Board finds no basis to award an increased 
staged rating for his PTSD based on these medical reports.

The appellant was next seen for evaluation of his psychiatric 
complaints during the course of a few mental health clinic 
visits in March 1999-April 1999.  A report dated March 22, 
1999, noted that he was again having problems sleeping at 
night (41/2 hours per night with a 2 hour nap in the afternoon) 
and that he was having occasional nightmares of his war 
experiences.  He also reported being distressed about his son 
who had been missing in action (MIA) from Vietnam since 1973.  
Notwithstanding, it was reported that the appellant was in 
compliance with his medications without side effects, to 
include improved results with the increased Sertraline 
dosage, and there were no reported abnormal findings on the 
mental status examination conducted at the time of this 
visit.  To address his insomnia, the clinician recommended 
Zolpidem and instructed him to return to the clinic in two 
weeks for follow-up evaluation.  Based on these findings, he 
was diagnosed dysthymic disorder and assigned a GAF (Global 
Assessment of Functioning) score of 65.  The appellant 
subsequently called the clinic on March 30, 1999, and 
reported good results with his Zolpidem prescription.

He was next seen on April 8, 1999, for an unscheduled visit 
requesting a refill of his Zolpidem.  At that time, he was 
instructed not to take this medication everyday, but only on 
as needed basis.  The appellant stated that he understood 
these instructions and intended to comply.  He was seen the 
following day, April 9th, for follow-up evaluation to 
determine whether he was a candidate for group therapy.  He 
reported complaints of sleep disturbance, irritability, poor 
concentration and feelings of tiredness and frustration 
("throw in the towel").  He added that the recent events in 
the Balkans had rekindled his thoughts of his own combat 
experiences and the distress caused by his son's MIA status.  
When he was questioned further about his feelings, he stated 
that while he would not harm himself, he didn't care if his 
life ended.  During the course of the interview, he became 
agitated when he was informed that the purpose of his visit 
was not for compensation purposes pertinent to his claim for 
service connection for PTSD, but, as mentioned, to determine 
whether he was a candidate for group therapy.  On this point, 
the appellant stated that he was too tired and physically 
sick to actively participate in an outpatient group, although 
he indicated that if he was interested in this form of 
treatment at some future date, he would call.  The clinician 
stated in the "Impression" section of the report that the 
appellant had possible PTSD-type symptoms (recall of 
traumatic events) and was depressed, and accordingly, he was 
offered treatment for these symptoms.  The appellant was also 
given instructions regarding the scheduling of a compensation 
examination for his PTSD claim.

The Board has reviewed these reports but finds that they do 
not provide a basis to award an increased or staged rating 
above 30 percent for the appellant's PTSD.  As with the VA 
outpatient reports dated in 1996-98, the Board finds that the 
overall disability picture reflected by these reports does 
not correspond to higher levels of disability caused by his 
PTSD measured by the schedular standards.  None of the 
enumerated symptoms reflected by the higher schedular rating 
criteria (50 percent to 100 percent) were specifically 
reported and identified as causing impairment due to his 
PTSD; he had no abnormal findings on mental status 
examinations notwithstanding his primary complaints of 
depression and sleep disturbance, and his GAF score of 65 
noted on the March 22, 1999, report clearly does not reflect 
a level of impairment that could reasonably be interpreted as 
reflecting a higher level of impairment beyond that reflected 
by the 30 percent rating (occasional decrease in work 
efficiency and intermittent periods of inability to perform 
due to depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss).  According to the DSM-IV, a GAF score of 65 
reflects the mid-point between a "mild" (70) to "moderate" 
(60) level impairment of occupational or social functioning.  
The Board finds that in comparing the DSM-IV's description of 
the level of functioning indicated by a GAF score of 65 with 
the schedular criteria for a 50 percent of higher rating, it 
is fairly obvious that a score of 65 does not reflect the 
more severe levels of psychiatric impairment for which these 
higher ratings are intended to compensate.  Thus, while the 
GAF score reported in March 1999 is but one factor for 
consideration, the Board finds that this score, when read 
together with the other findings reported during this period, 
does not support entitlement to a rating above 30 percent for 
the appellant's PTSD.

The report of the May 1999 VA psychiatric compensation 
examination also does not support entitlement to a rating 
above 30 percent.  Based on a review of the evidence in the 
claims file, together with the appellant's complaints and the 
findings reported on the mental status examination, the 
examiner concluded that he had PTSD, but with only a mild 
degree of impairment, as measured by a GAF score of 70.  The 
RO's award of service connection and the 30 percent rating was 
in large measure based on the results of this examination.  
Although the appellant reported many of the tell-tale symptoms 
of PTSD on this examination (anxious most of the time, has at 
least two nightmares per month that wake him from sleep, 
avoids war movies, and is upset by loud noises and crowds), as 
with the previous clinical assessments, his level of 
psychiatric impairment on the mental status portion of the 
examination was not appreciably significant in degree of 
disability:

The patient was a well developed, well 
nourished, appropriately dressed, 
adequately groomed male, who exhibited no 
usual [sic] motor activity.  Speech was 
mildly pressured.  There were no flight 
of ideas, looseness of associations.  
Mood was somewhat anxious as was affect.  
He denied hallucinations, expressed no 
thoughts of delusions, denied homicidal 
or suicidal thoughts.  Precisely oriented 
to person, place, situation, and time.  
Remote [and] recent memory were adequate 
and immediate recall was mildly impaired, 
estimated to be of average intelligence, 
judgement [sic] to avoid common dangers 
was adequate, abstracting and building 
was adequate, and insight was fair.

As with the other evidence discussed above, the medical 
findings reported on the May 1999 VA examination clearly do 
not support entitlement to a higher rating pursuant to the 
schedular criteria.  Specifically, the examination findings 
show only that the appellant was mildly impaired as measured 
by the GAF score of 70, and other than his "somewhat" 
anxious mood/affect, he had none of the enumerated symptoms 
which would support a rating above 30 percent.  Even his 
subjective account of sleep disturbance due to nightmares 
would not support entitlement to a higher rating as the 
enumerated criteria clearly require more significant symptoms 
like frequent panic attacks (more than one per week), suicidal 
ideations, obsessional thinking, etc.

The balance of the pertinent evidence does not support a 
higher rating for PTSD.  VA psychological testing completed in 
November 1999 supported a diagnosis of PTSD, but the examining 
VA clinical psychologist concluded that the level of self-
reported anxiety symptoms was lower than would be expected.  
Moreover, the report of a VA psychiatric compensation 
examination conducted in January 2000, conducted by a 
different VA examiner from the one who conducted the prior 
examination in May 1999, and which also was based on the 
examiner's review of the evidence in the file, resulted in 
diagnoses of PTSD and dysthymia with a GAF score of 65.  As 
reported by the other evidence, the appellant's mood was 
depressed ("down and angry") and his affect was dysphoric 
(tearful), and he had subjective accounts of nightmares and 
visual re-experiences of his war situations, but a detailed 
mental status examination performed by this examiner simply 
did not reflect findings of significant psychiatric impairment 
as measured by the enumerated symptoms for same set forth in 
the rating criteria for the 50, 70 and 100 percent levels.  He 
again was not suicidal or homicidal, was not actively 
hallucinating, had normal speech and thought content, good 
hygiene, no ideas of reference or obsessional 
behavior/compulsions, and had normal cognitive functioning.  

As far as his daily activities and personal life are 
concerned, the Board notes that the appellant has been retired 
since 1986 and lives with his wife who he has been married to 
for over 50 years.  While he reported increasing irritability 
in being around people at the time of his January 2000 VA 
examination and a limited social life, the Board notes that 
the evidence does not reflect any changes in his daily life 
activities over the course of the past several years due 
specifically to his PTSD; rather, it appears that given his 
physically declining health and age, his level of social 
interaction within his community has remained stable over the 
past several years.  With these findings for consideration, 
read together with the medical findings reported by the above-
cited treatment/examination reports, and the fact that he has 
not required more serious clinical intervention for his 
symptoms, i.e., inpatient hospitalization, the Board concludes 
that the evidence weighs heavily against a finding that he is 
more seriously impaired by his PTSD to support entitlement to 
a rating above 30 percent for the time period in question.

Other Considerations

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 
ratings (separate 30 percent ratings for residuals of frozen 
feet and the 30 percent rating for PTSD) adequately reflect 
the level of impairment pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating his disabilities under different diagnostic codes.  
The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that the ratings for 
these disabilities now assigned as fully discussed above are 
the appropriate schedular criteria for their evaluation.  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The appellant's contentions on appeal, personal statements, 
pleadings, and hearing testimony of October 1999 have been 
accorded due consideration; however, although his statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings of record 
are more probative to the outcome of these claims.

Finally, as a preponderance of the evidence has been found to 
be against entitlement to higher ratings then those now 
assigned for residuals of frozen feet and PTSD disabilities, 
the evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  The RO in this case 
considered this regulation but concluded that referral was 
not necessary.  The Board agrees.  In this regard, the Board 
finds that the schedular criteria and currently assigned 
evaluations for the appellant's residuals of frozen feet and 
PTSD disabilities are not inadequate for rating purposes.  
Therefore, it does not appear that he has an "exceptional or 
unusual" disability to the extent that the schedular 
standards are inadequate to properly rate these disabilities.

The Board also finds no evidence of an exceptional disability 
picture as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required frequent hospitalization for either his frozen feet 
residuals or his PTSD.  In addition, it is not shown that he 
has required other significant medical interventions.  Hence, 
it does not appear that he has an exceptional disability 
manifested by frequent hospitalizations.  There is also no 
evidence of "marked interference" in employment due to 
these disabilities; hence, in the complete absence of any 
evidence which reflects that the appellant currently suffers 
from any employment handicap as result of one or both of 
these disabilities (he retired in 1986 and it is not shown 
that he is currently seeking employment), it does not appear 
that he has an exceptional disability picture on the basis of 
employment handicap.  Accordingly, the Board concludes that 
in the absence of any evidence which actually shows that 
these disabilities are exceptional or unusual such that the 
regular schedular criteria are inadequate to rate them, 
referral under section 3.321(b)(1) for extraschedular 
consideration for one or more of these disabilities is not in 
order.

II.  Secondary Service Connection:  Cardiovascular Disorder

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Applicable regulatory authority provides that a disability, 
which is proximately due to, or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1999).  However, where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
For purposes of determining whether a well-grounded claim for 
secondary service connection has been established, it must 
first be determined whether the appellant's contentions are 
competent to establish that the service-connected condition 
caused the claimed injury or disease resulting in disability, 
and second, it must be determined whether medical evidence 
has been submitted to support the contention that the 
service-connected condition caused the disability for which 
secondary service connection is being sought.  See Jones v. 
West, 12 Vet. App. 383 (1999) (quoting Reiber v. Brown, 7 
Vet. App. 513 (1995)). 

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Considering the facts outlined above, the Board concludes 
that the appellant has not submitted evidence sufficient to 
render his claim of secondary service connection well 
grounded for the cardiovascular disorder.  Jones, 12 Vet. 
App. 383.  He clearly has a current disability, recently 
diagnosed on the September 1998 VA heart examination as 
atherosclerotic cardiovascular disease, status post 
angioplasty, status post myocardial infarction, but the 
evidence does not establish a cause-and-effect relationship 
between this disorder and any of his service-connected 
disabilities; in fact, it was specifically noted by the 
examining physician on the aforementioned VA examination that 
his heart condition was not caused his frozen feet, gunshot 
wound of the right thigh or pes planus disabilities.  
Moreover, the Board notes that there is no medical evidence 
linking his recently service connected PTSD to his 
cardiovascular disorder.  In this case, the appellant's 
contentions are not sufficient to well ground this claim 
under the standard set forth in Jones, supra, because the 
question to be resolved concerns the etiology of the heart 
disorder and therefore, competent medical evidence must show 
that one or more of the service-connected disabilities caused 
or aggravated the heart disorder.  Hence, a mere allegation 
of a direct cause-and-effect relationship, as, for example, 
in the case of one claiming that the reason he/she fell down 
a flight of stairs and injured the right knee was due to 
weakness in the service-connected left leg, will not suffice 
to well ground this claim.  The Board is aware of the 
appellant's contentions alleging a connection between these 
disorders, but in the complete absence of any medical 
evidence which supports his theory, his claim does not pass 
muster under the Jones standard.

Accordingly, under the standard set forth by the Court in 
Jones, supra, this claim is not well grounded because the 
medical evidence submitted does not support the contention 
that the service-connected disabilities either singly or 
jointly caused the cardiovascular disorder.  Moreover, the 
Board notes that under the Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (aggravation of non service-connected 
disability by service-connected disability as a basis for an 
entitlement under 38 C.F.R. § 3.310(a)), there is no medical 
evidence which supports a theory that one or a combination of 
the service-connected disabilities aggravated the heart 
disorder.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) 
(with respect to medical nexus for well groundedness, the 
claimant must supply objective medical evidence to support 
claim).

The Board has considered the appellant's contentions and 
hearing testimony; however, this evidence alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
the existence of a disorder and a relationship between a 
service-connected disability.  Espiritu, 2 Vet. App. 492 
(1992).  As indicated above, his lay assertions will not 
support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  On the basis of the above findings, 
the Board can identify no basis in the record that would make 
this claim plausible or possible.  38 U.S.C.A. § 5107(a); see 
also Grottveit, 5 Vet. App. at 92, Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992); and Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim is not well 
grounded, VA is under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim plausible or well grounded.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  The Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, the Board must deny the appellant's claim of 
service connection for a cardiovascular disorder claimed as 
secondary to the service-connected disabilities as not well 
grounded.

III.  New and Material Evidence:  Secondary Service 
Connection for Low Back Disorder

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans, 9 Vet. App. at 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  However, the 
Court's decision in Winters was recently vacated by the U. S. 
Court of Appeals for the Federal Circuit (the Federal 
Circuit) in July 2000 on the grounds that the Court exceeded 
its jurisdiction in that case by addressing de novo the issue 
of whether the claim was well grounded (the second step in 
the three-step analysis articulated in Elkins).  Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  Rather than 
remand the case to the Board, the Court in Winters simply 
applied the new rules from Elkins without notice to the 
appellant, and hence, he was deprived of the opportunity to 
present evidence on the well grounded claim issue before the 
original triers of fact, i.e., the RO and the Board.  Id.  
The Federal Circuit held that the Court's jurisdiction was 
limited only to the issue before it, whether new and material 
evidence had been submitted to reopen the claim, and 
therefore, in light of the intervening change in the law 
resulting from the Hodge and Elkins rulings, the Court should 
have remanded the claim to the Board for reconsideration in 
light of Hodge.  Id. (citing Maggitt v. West, 202 F.3d 1370 
(Fed. Cir. 2000)).

The Federal Circuit in Winters did not, however, address a 
challenge to the three-step analysis for reopening claims 
established in Elkins in light of its holding that the Court 
had to remand the case back to the Board for a Hodge-new and 
material reconsideration.  Id.  Hence, the Elkins-three-step 
analysis for reopening claims based on new and material 
evidence remains good law that the Board is bound to apply.  
See Tobler v. Derwinski, 2 Vet. App. 8 (1991) (precedent 
decisions of courts of superior jurisdiction to Board must be 
given full force and effect immediately, even if VA appeals 
the decision).

Accordingly, as this case remains in appellate status, the 
Board will now consider whether new and material evidence has 
been submitted in accord with the holdings in Hodge and 
Elkins.  No prejudice to the appellant is exercised by the 
Board's appellate disposition herein for two reasons: (1) the 
statement of the case issued in February 1999 provided notice 
of the applicable law and regulations pertaining to new and 
material evidence, specifically 38 C.F.R. § 3.156, and, (2) 
the Board's review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

Service connection on a secondary basis for a low back 
disorder was last previously denied by the RO in May 1988.  
This decision is final because he did not perfect an appeal 
to the Board within the time provided following issuance of 
the notice of decision and appellate rights letter in June 
1988.  Evidence considered by the RO at that time included 
the report of a VA examination conducted in March 1988 which 
denoted the examiner's medical opinion that the degenerative 
changes seen in the appellant's low back were not related to 
"service connected factors."  The examiner specifically 
mentioned the service-connected right thigh gunshot wound 
disability in connection with this opinion.

The evidence received subsequent to the May 1988 rating 
decision consists of copies of the appellant's service 
personnel records and VA outpatient treatment and examination 
reports dated from 1996 to 2000, as discussed above.  This 
evidence, while "new," is not material, inasmuch as it does 
not in any manner demonstrate that a disability of the low 
back was caused or aggravated by one or more of his service-
connected disabilities.  Some of more recently dated VA 
outpatient reports reflect treatment for low back pain, but 
these reports do not in any manner provide any basis to infer 
a relationship between a low back disorder and his service-
connected disabilities.  The new evidence accordingly does 
not satisfy the criteria for materiality enunciated by the 
Court in Evans.  On this point, a more recent decision of the 
Federal Circuit stressed that Hodge overruled only the third 
prong of the Colvin test, requiring that evidence must be 
likely to affect the outcome of a case in order to be 
material, but left the remainder of the Colvin test intact.  
Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000) (evidence is 
not new and material under the first prong of the Colvin test 
if newly-submitted evidence is merely cumulative of the 
evidence in the record at the time of the prior 
disallowance).  The "new" evidence submitted with this 
claim falls squarely into the category described by the 
Federal Circuit in the Anglin case.  All of the above-cited 
VA medical records submitted in connection with the claim on 
appeal are no more than cumulative and redundant of treatment 
records previously considered by the RO in 1988 because they 
only show current treatment for low back pain complaints 
without otherwise providing a basis for the drawing any 
medical conclusions or diagnoses specific to his claim - 
evidence tending to establish that a disability of the back 
was caused or aggravated by one of his service-connected 
disabilities.

On the basis of these findings, the Board concludes that the 
"new" evidence lacks sufficient materiality to reopen the 
claim.  The fact that the appellant is presently disabled due 
to low back disorder is not a matter in dispute.  As stated 
above, what is lacking here is the kind of evidence needed to 
reopen this case, i.e., evidence which reflects that the 
appellant has a low back disability secondary to a service-
connected disabilities.

Similarly, the appellant's pleadings (claim to reopen, notice 
of disagreement and substantive appeal and hearing 
testimony), essentially reiterate his previously considered 
contentions with respect to the claimed disability, and as 
such are not considered to be new.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  As stated above, lay speculation on 
medical issues involving the presence or etiology of a 
disability are not probative to the claim on appeal and 
therefore, are deemed to be not material.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also, Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a low back 
disorder on a secondary basis.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration).  However, in this 
case, there is nothing in the record that suggests the 
existence of available evidence that might provide a basis to 
reopen this claim.  Thus, as the Secretary's obligation under 
section 5103(a) has been complied with, to the extent 
possible, further development by VA is not required at this 
time.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).


ORDER

An increased rating above 30 percent for residuals of frozen 
feet, right foot, is denied.

An increased rating above 30 percent for residuals of frozen 
feet, left foot, is denied.

An increased or staged rating for the appellant's PTSD above 
the 30 percent level assigned since August 17, 1998, is 
denied.

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection on a secondary basis for a 
cardiovascular disorder is denied.

New and material evidence has not been received to reopen a 
claim of service connection on a secondary basis for a low 
back disorder, and the benefits sought with regard to this 
claim remain denied.


REMAND

As noted above in the INTRODUCTION, the claim seeking 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities will be remanded for further appellate 
processing.  This claim was denied by a rating decision in 
March 2000, and the record reflects that a notice of 
disagreement was timely filed by the appellant's 
representative.  See Informal Brief of Appellant in Appealed 
Case, dated in July 2000.

The RO has not issued a statement of the case on this issue.  
The Court has directed that where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case to the appellant and his 
representative addressing the issue of a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities.  If the 
decision remains adverse to the 
appellant and, after the appellant has 
been given the opportunity to respond 
thereto, the claims file should be 
returned to the Board for further 
appellate decision, if in order.

However, the issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of 
the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



